The Honorable Travis A. Miles State Senator P.O. Box 2108 Fort Smith, AR 72902-2108
Dear Senator Miles:
This is in response to your request for an opinion on the following questions regarding liability insurance on motor vehicles:
  1. Pursuant to Arkansas Motor Vehicle and Traffic Laws 27-22-104, insurance required — minimum coverage (Acts 1987, No. 442 and No. 474), does the state of Arkansas require this coverage in the same amounts on two and three wheeled "motorized cycles" (49 cc's and larger), which are to be registered, licensed and operated upon the streets and highways of the state of Arkansas pursuant to 27-14-702?
  2. If liability insurance is not required by the state of Arkansas on two and three wheeled "motorized cycles" (49 cc's and larger) that are registered, licensed, and operated pursuant to 27-14-702, upon "any public street, avenue, road, turnpike, driveway, parkway, or any other public place, at any time when it is open to the use of persons having or using other vehicles; nor shall the owner be required to comply with other provisions or conditions as to the use of motor vehicles; except as provided in this chapter," pursuant to 27-22-104, does a municipality have the right and authority to require liability insurance on two and three wheeled "motorized cycles" in the same fashion and amounts as is required for other four or more wheeled motorized vehicles by the state of Arkansas?
With regard to your first question, if by the term "motorized cycles" you mean motorcycles or motor-driven cycles (see A.C.A. §§ 27-20-101 (1987) and 27-14-601(a)(4) (Cum. Supp. 1991)), it is my opinion that the answer is "yes."1 The minimum insurance requirements set forth under A.C.A. § 27-22-104 (Cum. Supp. 1991) apply to motorcycles and motor-driven cycles, which are defined under A.C.A. § 27-20-101 as follows:
  (1) `Motorcycle' means every motor vehicle having a seat or saddle for use of the rider and designed to travel on no more than three (3) wheels in contact with the ground and having a motor which displaces more than two hundred fifty (250) cubic centimeters;
  (2) `Motor-driven cycle' means every motor vehicle having a seat or saddle for use of the rider and designed to travel on no more than three (3) wheels in contact with the ground and having a motor which displaces two hundred fifty (250) cubic centimeters or less, but this definition shall not include a motorized bicycle. . . .2
I have enclosed a copy of Attorney General Opinion 88-276, issued by a previous administration, which reached this conclusion. Based upon my review of the Motor Vehicle Safety Responsibility Act (A.C.A. §§ 27-19-101, et seq.) and the Code Sections pertaining to motor vehicle registration and licensing (A.C.A. §§27-14-101, et seq.), I am in agreement with that conclusion.
A response to your second question is unnecessary in light of the above.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 Although Chapter 20 of Title 27 of the Arkansas Code is entitled "Operation of Motorized Cycles," the term "motorized cycles" does not appear in the Code provisions.
2 This office has previously opined that operators of motorized bicycles are not required to obtain liability insurance. Op. Att'y Gen. 92-118.